WATSON, Judge.
In this malpractice action, the dispositive issues are: (1) whether plaintiffs’ claims have prescribed; and (2) whether the trial judge erred in failing to grant a new trial.
The prescription issue was resolved on the basis of factual determinations by the trial court against the plaintiffs. There is a reasonable evidentiary basis in the record for the findings of the trial court and, therefore, there is no manifest error.
As to the denial of the motion for new trial, plaintiffs contend that the trial judge erred in failing to grant a new trial on the basis of three affidavits from persons who would give testimony tending to impeach the testimony of Dr. Richard J. Clement, one of the defendants. The trial judge in his reasons for denying the motion noted that not only did he entertain doubt that the evidence could not have been discovered either before or during trial, but also he thought that the “newly discovered” testimony was not relevant or material.
The rule is that a new trial will not be granted for newly discovered evidence which is not material to the issues of the case and only has a tendency to discredit or impeach a witness. Martin v. Authement, 28 So.2d 469 (La.App. 1 Cir. 1947). The trial court did not err in denying the motion for new trial.
For the reasons assigned, the judgment of the trial court is affirmed. Costs on appeal are taxed against plaintiffs.
AFFIRMED.